Citation Nr: 9932627	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-20 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for arthritis and 
degenerative disc disease (DDD) of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from March 1944 to November 
1948. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida. 

The case was remanded in June 1996 to obtain VA clinical 
records.  At that time a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
referred to the RO.  By a rating action in January 1999, 
service connection was granted for PTSD and a 30 percent 
disability rating was assigned.  During an appeal, an award 
of service connection is a full grant of the benefit sought 
and any disability compensation rating assigned is a 
separately appealable issue, requiring the initiation and 
perfection of an appeal as to that matter.  Grantham v. 
Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Here, no notice 
of disagreement was filed as to the assignment of a 30 
percent disability rating.  

The case has been returned to the Board for final appellate 
adjudication.  


FINDINGS OF FACT

1. The veteran had active service from March 1944 to November 
1948. 

2.  The veteran incurred a perforating gunshot wound to the 
posterior aspect of the neck with fracture or injury of the 
cervical vertebrae.  

3.  Arthritis and DDD of the cervical spine first manifested 
years after service and inservice incurrence of a gunshot 
wound to the posterior aspect of the neck and is not 
proximately due to or the result of, nor aggravated by, the 
service-connected residuals of that disability.  


CONCLUSION OF LAW

Arthritis and DDD of the cervical spine were not incurred in 
or aggravated by the veteran's active service and are not 
proximately due to or the result of nor was it aggravated by 
the service-connected residuals of a gunshot wound of the 
neck.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439, 
448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107 (West 1991) which mandates that when a well 
grounded claim has been submitted VA is under a duty to 
assist in developing the evidentiary record.  This duty was 
fulfilled when the RO took the appropriate steps to comply 
with the June 1998 remand of the Board.  

Background

The veteran sustained a perforating gunshot wound (GSW) of 
the posterior aspect of the neck in combat in March 1945 
which was debrided and sutured.  A service clinical notation 
reflects that there was no evidence of a fracture of a 
cervical vertebra.  The veteran is service-connected for the 
residuals of the injury which are assigned a noncompensable 
rating on the basis of residual scarring.  

A May 1955 Application for Hospital Treatment or Domiciliary 
Care reflects that he had headaches in the area of the back 
of the head and the neck.  A May 1955 X-ray of his cervical 
spine disclosed some straightening of the lower cervical 
spine apparently due to muscle spasm but the spine was 
otherwise normal.  

In December 1996 the veteran related that he had not received 
private clinical treatment for his cervical spine since 
military service but had been treated at a VA medical clinic, 
Bay Pines, in March and April 1955 and he requested that 
these records be associated with his claim file.  Attempts by 
the RO, following the 1998 Board remand, to locate these 
records were unsuccessful.  

Examination during VA hospitalization of December 1955 and 
January 1956 revealed a well healed scar about 3 inches long 
by 1/2 inch in width in the superficial skin on the back of the 
neck overlying the 5th, 6th, and 7th cervical vertebrae but 
there was no muscle involvement.  On flexion of his neck the 
veteran was one fingerbreadth from touching his sternum with 
the point of his chin but this was felt to be normal.  The 
diagnoses included status, scar of the cervical area, 
superficial, due to trauma (GSW) healed.  It was stated that 
there did not appear to be any permanent disabling results 
from the service-connected superficial gunshot wound of the 
back of the neck.  

On file are VA outpatient treatment (VAOPT) records of 1996 
reflecting treatment for complaints pain in the veteran's 
cervical spine which radiated into his right upper extremity.  
X-rays of the veteran's cervical spine revealed decreased 
bony demineralization consistent with the veteran's 
chronological age of 73.  There was no evidence of acute 
fracture, dislocation or destructive bony lesion.  There was 
narrowing of the disc spaces at C3-3, C5-6, and C6-7 with 
secondary degenerative changes consistent with degenerative 
bony and disc disease.  

The veteran was afforded a VA orthopedic examination in July 
1997.  On examination there was a small, nontender, well-
healed scar with a wrinkle on the nape of the veteran's neck 
but it was rather vague.  There was no evidence of swelling, 
tenderness or deformity of the neck.  X-rays revealed 
degenerative changes of the cervical spine with narrowing of 
most of the disc spaces with offset of vertebral bodies, 
particularly around C3-4.  It was reported that the findings 
were indicative of an old injury.  The examiner noted that 
the claim file was not then available for review but that if 
the wound of the neck was a penetrating one, then a diagnosis 
of traumatic arthritis of the cervical spine would be 
justified.  

In September 1997, following the examination, and after a 
review of the claim file, the VA examiner reported that 
"[c]urrent findings of degeneration [sic] joint disease 
suggest that his current condition is related to the aging 
process rather than his old injury." 

A VAOPT notation in November 1997 reflects that the veteran 
had good range of motion of the neck but "mild discomfort 
'arthritis' secondary to old GSW." 

Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis, which either manifests and is identified 
as such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  Additionally, secondary service 
connection is warranted when a disability is proximately due 
to or the result of a service-connected disease or injury (38 
C.F.R. § 3.310(a)) or, to the extent of any increase, there 
is aggravation, i.e., additional disability, of a nonservice-
connected disability due to a service-connected disorder.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

Analysis

It is undisputed that arthritis and DDD of the veteran's 
cervical spine did not manifest during service and that both 
did not manifest until decades after military service.  
Indeed, the evidence establishes that there was no bony 
injury of the cervical spine.  Although he had some muscle 
spasm and apparent straightening of the cervical spine a 
number of years after military service, and at the time X-
rays were taken in 1997 it was suspected that cervical 
pathology was due to an old injury, the examiner in 1997 
opined, after a review of the claim folder, that the cervical 
spine pathology was related to the veteran's aging process 
rather than the inservice injury.  

While there is a later November 1997 notation of arthritis 
secondary to the old missile injury, this notation was not 
predicated upon a review of the entire claim file nor even 
upon a review of X-rays of the veteran's cervical spine.  
Accordingly, it does not take precedence over the opinion 
rendered in September 1997.  

Accordingly, service connection for arthritis and DDD of the 
veteran's cervical spine is not warranted on the basis of 
incurrence, aggravation, secondary service connection, or 
secondary aggravation.  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for arthritis and DDD of the cervical 
spine is denied.  



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

